Citation Nr: 1123833	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disc herniation, lumbar spine (claimed as a back condition).

2.  Entitlement to service connection for radiculopathy of the lower extremities, claimed as secondary to a back condition.

3.  Entitlement to service connection for major depressive disorder, to include as secondary to a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1999 to August 1999,  from May 2000 to July 2000, from June 2001 to July 2001, and from January 2005 to September 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2008, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.

The issue of service connection for major depressive disorder, to include as secondary to a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims decided herein has been accomplished.

2.  The Veteran is competent to report that he experienced back pain during service.

3.  The evidence is at least in equipoise as to whether the Veteran's subligamentous disc herniation L4-5 and L5-S1is related to service.


4.  Medical evidence reflects that the Veteran was diagnosed with lumbar radiculopathy, right S1 due to subligamentus HNP L5-S1.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for disc herniation, lumbar spine are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for radiculopathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the Veteran's claims for service connection for disc herniation, lumbar spine (claimed as a back condition) and for service connection for radiculopathy of the lower extremities, claimed as secondary to a back condition, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  Service connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Low back disorder

The Veteran contends that he developed his current back condition as a result of active service.  He testified that he saw a corpsman during his last period of active service for low back pain and that he was given Ibuprofen.  He asserts that he had back pain on a regular basis during his deployment to Africa and that wearing heavy body armor and carrying "a combat load" of about sixty-five to eight-five pounds for an hour to eight hours daily caused his current back condition. 


A review of the service treatment records is completely negative for complaints, findings, or a diagnosis of a low back disorder. 

A May 2006 VA general medical examination report reflects that the Veteran complained of right knee pain, but no notation that the Veteran had low back pain.  

A September 7, 2006 private medical record reflects that the Veteran sought treatment for back pain and that the Veteran reported the pain began in February or March 2006.  He stated that he did not remember what he was doing, but that it may have something to do with the body armor he wore during service. 

A September 2006 x-ray of the lumbar spine was negative.

The Veteran's private physician ordered an MRI which was performed in October 2006 and revealed an impression of central subligamentous disc herniation L4-5 and L5-S1.   

In a March 2007 buddy statement, the Veteran's Section leader during his period of active service from January 2005 to September 2005 stated that the Veteran was exposed to potentially dangerous conditions, which required wearing body armor.  The small arms protective plate was inserted into the vest for additional protection.  This additional weight caused significant stress on the lower back of many Marines.  The Veteran, along with other Marines, complained daily of the chronic pain and discomfort.  The Veteran did not seek medical care in fear of short handing his fellow Marines.  He furthered that the enormous weight from the body armor and the small arms protective plate insert should be considered in support of the Veteran's claim.  

In a December 2007 VA medical record, the Veteran inquired of his VA physician as to the cause of his back problems.  The VA physician stated that it was most likely due to repetitive trauma due to lifting or carrying heavy loads.  The Veteran asked if wearing body armor while on patrol for extensive hours while deployed could cause this condition.  The VA physician contended that it could.  The Veteran has no history of back problems prior to his deployment and has not engaged in activities involving heavy lifting or carrying heavy loads, hence, and for this reason he suspected that his problem was related to his military service.  

During the June 2008 RO hearing, the Veteran testified that while deployed to Africa in 2005 he performed foot and van patrols.  During these patrols, which were the majority of time on foot, he would carry flares, extra rounds, food, water, small medical equipment, automatic weapons like a machine gun, and ammunition  the Veteran stated that he carried a "combat load" plus extra round and that the total weight was about sixty-five to eight-five pounds. He carried this load in a backpack.  One of the loads was his body armor which had magazines and his gas masks.  The Veteran testified that he had back problems while in Africa and that he complained of soreness and overall aching from his back to a Corpsman who gave him Ibuprofen.  The Veteran stated that he lower back continued to ache with radiation at times to his legs.  The Veteran testified that in 2000 he pulled a muscle from a previous weekend drill with his unit, but it cleared up and he had no further problems.  The Veteran described the body armor he had to wear as a flight vest with two different layers and ceramic plates weighing a total of thirty five pounds.  They had one ceramic plate on the front and one on the back and his magazines. The Veteran testified that when he was released from service in September 2005 he had soreness in his lower back, "a dull ache," that progressively got worse.  He stated that he first sought treatment from his private physicians in September 2006.  The Veteran furthered that for eight days straight, twelve hours shifts, he wore his body armor.  After those eight days, he would do patrols where he would be wearing body armor and his "combat load".  The Veteran stated that he first noticed pain in his back in May or June 2005.  

In an August 2008 VA spine examination report, the VA examiner opined that it was less likely as not that the Veteran's had the currently claimed lumbar herniated disc at the time of discharge with no symptoms and his statement to the May 2006 VA examination that his only problem was his knee with no mention of a back problem on discharge from service.  He furthered that it was less likely as not that his current back problem developed from wearing the body armor for a year previously with no disease presenting for one year.   

The Board notes that the Veteran is competent to testify as to having back pain.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  The Board finds the Veteran's statements credible as to having back pain in service, as supported by the March 2007 buddy statement that the Veteran complained of daily chronic back pain and discomfort.   The Board also finds his assertions as to having back pain since service to be credible and consistent with the circumstances of his service.

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Hence, given the Veteran's credible history of continuous back pain in service, his credible lay assertions of having had back pain since service, the statements from a fellow service member that the Veteran complained of daily chronic back pain and discomfort during service, and the nature of the currently demonstrated disc herniation, lumbar spine, the Board finds that the evidence to be in relative equipoise in showing that the development of the current disc herniation, lumbar spine is as likely as not is causally linked to the related to service.  

There is somewhat conflicting medical evidence regarding whether a medical nexus exists between wearing body armor in service and the current disc herniation, lumbar spine.  

The Board has considered the August 2008 VA examiner's negative etiology opinion, but finds it to be of limited probative value in deciding the Veteran's case.  Clearly, it serves to identify the current nature of the claimed condition, namely the Veteran's current disc herniation, lumbar spine.  However, to extent that the examiner did not fully assess the nature of the Veteran's service duties in terms of wearing body armor and carrying a "combat load" or his credible lay statements and those of a fellow service member, to include the Veteran's complaints of daily chronic back pain and discomfort in service, the opinion cannot fully control the disposition of this appeal.

Furthermore, while the August 2008 VA examiner concluded that it was less likely as not that the Veteran's current back problem developed from wearing the body armor for a year previously because no disease presenting for one year after service, this conclusion is flawed.  In this regard, the Veteran's sought treatment for his back pain in September 2006, within the one year after service.  Moreover, although an MRI that showed the disc herniation was not performed until the following month, October 2006, it is reasonable to conclude that an MRI performed in September 2006, which would have been within the one year after service, would have also revealed the same diagnosis.   

Given the favorable medical opinion provided by the VA physician in the December 2007 VA medical record, the Board finds that overall, there is a proximate balance of positive and negative evidence regarding the material issue in this case, and VA must extend the benefit of the doubt to the Veteran by law in this situation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)).  In this case, the Board does not find that the preponderance of the evidence is against the claim.

Accordingly, by extending the benefit of the doubt to the Veteran, service connection for disc herniation, lumbar spine is warranted.

B.  Radiculopathy of the lower extremities, claimed as secondary to a back condition.

In addition to the above legal criteria, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.   Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

An October 2006 MRI report reflects that the Veteran complained of back pain and bilateral leg pain.  

A September 2007 Cabell Huntington Hospital Regional Pain Management Center record reflects that the Veteran complained of right leg pain radiating to the bottom of the foot.  The Veteran stated that the pain started in 2006.  The impression was lumbar radiculopathy, right S1 due to subligamentus HNP L5-S1.  

Accordingly, as it is clear by the nature of the diagnosis that the lumbar radiculopathy is due to the Veteran's now service-connected disc herniation, lumbar spine, service connection is also warranted for this disability.  38 C.F.R. § 3.310.


ORDER

Service connection for disc herniation, lumbar spine, is granted.

Service connection for radiculopathy of the lower extremities is granted. 


REMAND

In August 2008, the Veteran was afforded a VA mental disorders examination in which he was diagnosed with depressive disorder, not otherwise specified.  The VA examiner opined that with multiple factors contributing to the Veteran's depression, it would be difficult to assert that the Veteran's spinal condition, alone, is the cause of the depression.  As such, he found that the Veteran's depression was not caused by his lumbar spine disability.  He furthered that significant physical pain could likely aggravate the condition of an already depressed individual.  If "materially related to" should be construed to include aggravation of a disorder, then he would find that the Veteran's depression is at least as likely as not materially related to his lumbar spine disability.  However, he was unable to make a meaningful estimate of the increment of that aggravation from baseline functioning.  

The Board finds that this opinion is incomplete.  In this regard, under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board also notes that in a July 2010 statement, the Veteran indicated that he was also claiming service connection for major depressive disorder on a direct basis.  He provided a description of events in service while deployed to Africa, where his military occupational specialty was a combat engineer that resulted in his development of depression.  The August 2008 VA examiner did not provide an opinion regarding service connection for major depressive disorder on a direct basis. 

In view of the above, the Board finds that a remand is required to obtain a clarifying medical opinion as to the relationship, if any, between the Veteran's major depressive disorder and his military service, as well as whether such disorder is related to his now service-connected disc herniation, lumbar spine and/or radiculopathy of the lower extremities, to include whether there is any aggravation of a non-service- connected disability by a service-connected disability, and if so the approximate baseline level of severity of the Veteran's major depression before the onset of aggravation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Additionally, in July 2010, the Veteran provided a VAF form 21-4142 authorizing the RO to obtain private medical records from University Psychiatric Associates for treatment received from April 2010 to the present.  These records have not yet been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the private medical records from University Psychiatric Associates as identified and authorized by the Veteran. 

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo an appropriate VA examination by an appropriate examiner.  The entire claims file must be made available to the examiner.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the Veteran's diagnosed major depressive disorder, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the such disability is the result of injury or disease incurred in or aggravated during the Veteran's military service.

Further, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated by the Veteran's service-connected low back disability, to include service-connected radiculopathy.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

A complete rationale for any opinion expressed should be provided.  If any opinion cannot be expressed without resort to speculation, discuss why such is the case.

The term "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Thereafter, the RO/AMC should readjudicate the claim for service connection for major depressive disorder, on a direct basis and as secondary to his now service-connected low back disability and radiculopathy (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006).

4.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


